Exhibit 10.11
 
FUNDS ESCROW AGREEMENT
 
This Agreement (this “Agreement”) is dated as of the 18th day of September, 2007
among True North Energy Corporation, a Nevada corporation (“TNEC”), ICF Energy
Corporation, a Texas corporation (“ICF”; and together with TNEC, the “Companies”
and each a “Company”), Valens U.S. SPV I, LLC, a Delaware limited liability
company (“Valens U.S.”), Valens Offshore SPV II, Corp, a Delaware corporation
(“Valens Offshore”; and together with Valens U.S., collectively, the
“Purchasers” and each a “Purchaser”), and Loeb & Loeb LLP (the “Escrow Agent”):
 
WITNESSETH:
 
WHEREAS, the Purchasers have advised the Escrow Agent that (a) the Companies,
the Purchasers and Valens U.S., as agent for the Purchasers have entered into a
Securities Purchase Agreement (the “Securities Purchase Agreement”) for the sale
by the Companies to each Purchaser of a secured term note (collectively, the
“Term Notes”), (b) each Company has issued to each Purchaser two (2) common
stock purchase warrants (collectively, the “Warrants”) in connection with the
issuance of each Term Note, and (c) each Company and each Purchaser have entered
into various Registration Rights Agreements covering the registration of such
Company’s common stock underlying each of the Warrants (the “Registration Rights
Agreements”);
 
WHEREAS, the Companies and the Purchasers wish to deliver to the Escrow Agent
copies of the Documents (as hereafter defined) and, following the satisfaction
of all closing conditions relating to the Documents, the Purchasers to deliver
the Escrowed Payment (as hereafter defined), in each case, to be held and
released by Escrow Agent in accordance with the terms and conditions of this
Agreement; and
 
WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;
 
NOW THEREFORE, the parties agree as follows:
 
ARTICLE I

 
INTERPRETATION
 
1.1. Definitions. Whenever used in this Agreement, the following terms shall
have the meanings set forth below.
 
(a) “Agreement” means this Agreement, as amended, modified and/or supplemented
from time to time by written agreement among the parties hereto.
 
(b) “Disbursement Letter” means that certain letter delivered to the Escrow
Agent by the Companies, acceptable in form and substance to each Purchaser,
setting forth wire instructions and amounts to be funded at the Closing.
 

--------------------------------------------------------------------------------


 
(c) “Documents” means copies of the Disbursement Letter, the Securities Purchase
Agreement, the Term Notes, the Warrants and the Registration Rights Agreements.
 
(d) “Escrowed Payment” means $3,750,000.
 
(e) “Purchaser Payments” means the payments to be paid to each Purchaser, as set
forth on Schedule A hereto.
 
(f) “VCM Payment” means the payment to be paid to Valens Capital Management,
LLC, the fund manager, as set forth on Schedule A hereto.
 
1.2. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the arrangement with the Escrow Agent and
supersedes all prior agreements, understandings, negotiations and discussions of
the parties, whether oral or written with respect to the arrangement with the
Escrow Agent. There are no warranties, representations and other agreements made
by the parties in connection with the arrangement with the Escrow Agent except
as specifically set forth in this Agreement.
 
1.3. Extended Meanings. In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders. The word “person” includes an individual, body
corporate, partnership, trustee or trust or unincorporated association,
executor, administrator or legal representative.
 
1.4. Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, in each case only by a written instrument signed by all parties
hereto, or, in the case of a waiver, by the party waiving compliance. Except as
expressly stated herein, no delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder
preclude any other or future exercise of any other right, power or privilege
hereunder.
 
1.5. Headings. The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 
1.6. Law Governing this Agreement; Consent to Jurisdiction. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. With respect to any
suit, action or proceeding relating to this Agreement or to the transactions
contemplated hereby (“Proceedings”), each party hereto irrevocably submits to
the exclusive jurisdiction of the courts of the County of New York, State of New
York and the United States District court located in the county of New York in
the State of New York. Each party hereto hereby irrevocably and unconditionally
(a) waives trial by jury in any Proceeding relating to this Agreement and for
any related counterclaim and (b) waives any objection which it may have at any
time to the laying of venue of any Proceeding brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have jurisdiction over such party. As between either or both of
the Companies, on the one hand, and any Purchaser, on the other, the prevailing
party shall be entitled to recover from the other party its reasonable
attorneys’ fees and costs. In the event that any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable,
then the remainder of this Agreement shall not be affected and shall remain in
full force and effect.
 
2

--------------------------------------------------------------------------------


 
1.7. Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Agreement to favor any party
against the other.
 
ARTICLE II
 
APPOINTMENT OF AND DELIVERIES TO THE ESCROW AGENT
 
2.1. Appointment. Each Company and each Purchaser hereby irrevocably designate
and appoint the Escrow Agent as their escrow agent for the purposes set forth
herein, and the Escrow Agent by its execution and delivery of this Agreement
hereby accepts such appointment under the terms and conditions set forth herein.
 
2.2. Copies of Documents to Escrow Agent. On or about the date hereof, each
Purchaser and each Company shall deliver to the Escrow Agent copies of the
Documents executed by such parties.
 
2.3. Delivery of Escrowed Payment to Escrow Agent. Following the satisfaction of
all closing conditions relating to the Documents (other than the funding of the
Escrowed Payment), the Purchasers shall deliver to the Escrow Agent the Escrowed
Payment. At such time, the Escrow Agent shall hold the Escrowed Payment as agent
for the Companies, subject to the terms and conditions of this Agreement.
 
2.4. Intention to Create Escrow Over the Escrowed Payment. Each Purchaser and
each Company intend that the Escrowed Payment shall be held in escrow by the
Escrow Agent and released from escrow by the Escrow Agent only in accordance
with the terms and conditions of this Agreement.
 
ARTICLE III

 
RELEASE OF ESCROW
 
3.1. Release of Escrow. Subject to the provisions of Section 4.2, the Escrow
Agent shall release the Escrowed Payment from escrow as follows:
 
(a) Upon receipt by the Escrow Agent of (i) oral instructions from David Grin
and/or Eugene Grin (each of whom is a director of each Purchaser) consenting to
the release of the Escrowed Payment from escrow in accordance with the
Disbursement Letter following the Escrow Agent’s receipt of the Escrowed
Payment, (ii) the Disbursement Letter, and (iii) the Escrowed Payment, the
Escrowed Payment shall promptly be disbursed in accordance with the Disbursement
Letter. The Disbursement Letter shall include, without limitation, Escrow
Agent’s authorization to retain from the Escrowed Payment Escrow Agent’s fee for
acting as Escrow Agent hereunder, and (A) the VCM Payment for delivery to Valens
Capital Management, LLC and (B) the Purchaser Payments for delivery to each
Purchaser, both in accordance with the Disbursement Letter.
 
3

--------------------------------------------------------------------------------


 
(b) Upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a court of competent jurisdiction (a “Court Order”)
relating to the Escrowed Payment, the Escrow Agent shall remit the Escrowed
Payment in accordance with the Court Order. Any Court Order shall be accompanied
by an opinion of counsel for the party presenting the Court Order to the Escrow
Agent (which opinion shall be reasonably satisfactory to the Escrow Agent) to
the effect that the court issuing the Court Order is a court of competent
jurisdiction and that the Court Order is final and non-appealable.
 
3.2. Acknowledgement of Companies and Purchasers; Disputes. Each Company and
each Purchaser acknowledge that the only terms and conditions upon which the
Escrowed Payment are to be released from escrow are as set forth in Sections 3
and 4 of this Agreement. Each Company and each Purchaser reaffirm their
agreement to abide by the terms and conditions of this Agreement with respect to
the release of the Escrowed Payment. Any dispute with respect to the release of
the Escrowed Payment shall be resolved pursuant to Section 4.2 or by written
agreement among the Companies and the Purchasers.
 
ARTICLE IV

 
CONCERNING THE ESCROW AGENT
 
4.1. Duties and Responsibilities of the Escrow Agent. The Escrow Agent’s duties
and responsibilities shall be subject to the following terms and conditions:
 
(a) Each Purchaser and each Company acknowledge and agree that the Escrow Agent
(i) shall not be required to inquire into whether any Purchaser, either Company
or any other party is entitled to receipt of any Document or all or any portion
of the Escrowed Payment; (ii) shall not be called upon to construe or review any
Document or any other document, instrument or agreement entered into in
connection therewith; (iii) shall be obligated only for the performance of such
duties as are specifically assumed by the Escrow Agent pursuant to this
Agreement; (iv) may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction, instrument, statement, request or
document furnished to it hereunder and believed by the Escrow Agent in good
faith to be genuine and to have been signed or presented by the proper person or
party, without being required to determine the authenticity or correctness of
any fact stated therein or the propriety or validity or the service thereof; (v)
may assume that any person purporting to give notice or make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so; (vi) shall not be responsible for the identity, authority
or rights of any person, firm or company executing or delivering or purporting
to execute or deliver this Agreement or any Document or any funds deposited
hereunder or any endorsement thereon or assignment thereof; (vii) shall not be
under any duty to give the property held by Escrow Agent hereunder any greater
degree of care than Escrow Agent gives its own similar property; and (viii) may
consult counsel satisfactory to Escrow Agent (including, without limitation,
Loeb & Loeb LLP or such other counsel of Escrow Agent’s choosing), the opinion
of such counsel to be full and complete authorization and protection in respect
of any action taken, suffered or omitted by Escrow Agent hereunder in good faith
and in accordance with the opinion of such counsel.
 
4

--------------------------------------------------------------------------------


 
(b) Each Purchaser and each Company acknowledge that the Escrow Agent is acting
solely as a stakeholder at their request and that the Escrow Agent shall not be
liable for any action taken by Escrow Agent in good faith and believed by Escrow
Agent to be authorized or within the rights or powers conferred upon Escrow
Agent by this Agreement. Each Purchaser and the Companies hereby, jointly and
severally, indemnify and hold harmless the Escrow Agent and any of Escrow
Agent’s partners, employees, agents and representatives from and against any and
all actions taken or omitted to be taken by Escrow Agent or any of them
hereunder and any and all claims, losses, liabilities, costs, damages and
expenses suffered and/or incurred by the Escrow Agent arising in any manner
whatsoever out of the transactions contemplated by this Agreement and/or any
transaction related in any way hereto, including the fees of outside counsel and
other costs and expenses of defending itself against any claims, losses,
liabilities, costs, damages and expenses arising in any manner whatsoever out
the transactions contemplated by this Agreement and/or any transaction related
in any way hereto, except for such claims, losses, liabilities, costs, damages
and expenses incurred by reason of the Escrow Agent’s gross negligence or
willful misconduct. The Escrow Agent shall owe a duty only to the Purchasers and
the Companies under this Agreement and to no other person.
 
(c) The Purchasers and the Companies shall jointly and severally reimburse the
Escrow Agent for its reasonable out-of-pocket expenses (including counsel fees
(which counsel may be Loeb & Loeb LLP or such other counsel of the Escrow
Agent’s choosing) incurred in connection with the performance of its duties and
responsibilities hereunder, which shall be (subject to Section 4.1(b)) $2,000.
 
(d) The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
five (5) business days prior written notice of resignation to the Purchasers and
the Companies. Prior to the effective date of resignation as specified in such
notice, the Purchasers and the Companies will issue to the Escrow Agent a joint
instruction authorizing delivery of the Documents and the Escrowed Payment to a
substitute Escrow Agent selected by the Purchasers and the Companies. If no
successor Escrow Agent is named by the Purchasers and the Companies, the Escrow
Agent may apply to a court of competent jurisdiction in the State of New York
for appointment of a successor Escrow Agent, and deposit the Documents and the
Escrowed Payment with the clerk of any such court, and/or otherwise commence an
interpleader or similar action for a determination of where to deposit the same.
 
(e) The Escrow Agent does not have and will not have any interest in the
Documents and the Escrowed Payment, but is serving only as escrow agent, having
only possession thereof.
 
(f) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and reasonably believed by it to be authorized hereby or within
the rights or powers conferred upon it hereunder, nor for action taken or
omitted by it in good faith, and in accordance with advice of counsel (which
counsel may be Loeb & Loeb LLP or such other counsel of the Escrow Agent’s
choosing), and shall not be liable for any mistake of fact or error of judgment
or for any acts or omissions of any kind except to the extent any such liability
arose from its own willful misconduct or gross negligence.
 
5

--------------------------------------------------------------------------------


 
(g) This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.
 
(h) The Escrow Agent shall be permitted to act as counsel for any Purchaser or
either or both of the Companies, as the case may be, in any dispute as to the
disposition of the Documents and the Escrowed Payment, in any other dispute
between any Purchaser and either or both of the Companies, whether or not the
Escrow Agent is then holding the Documents and/or the Escrowed Payment and
continues to act as the Escrow Agent hereunder.
 
(i) The provisions of this Section 4.1 shall survive the resignation of the
Escrow Agent or the termination of this Agreement.
 
4.2. Dispute Resolution; Judgments. Resolution of disputes arising under this
Agreement shall be subject to the following terms and conditions:
 
(a) If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Documents and/or the Escrowed Payment, or if
the Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the Documents
and the Escrowed Payment pending receipt of a joint instruction from the
Purchasers and the Companies, (ii) commence an interpleader or similar action,
suit or proceeding for the resolution of any such dispute; and/or (iii) deposit
the Documents and the Escrowed Payment with any court of competent jurisdiction
in the State of New York, in which event the Escrow Agent shall give written
notice thereof to the Purchasers and the Companies and shall thereupon be
relieved and discharged from all further obligations pursuant to this Agreement.
The Escrow Agent may, but shall be under no duty to, institute or defend any
legal proceedings which relate to the Documents and the Escrowed Payment. The
Escrow Agent shall have the right to retain counsel if it becomes involved in
any disagreement, dispute or litigation on account of this Agreement or
otherwise determines that it is necessary to consult counsel which such counsel
may be Loeb & Loeb LLP or such other counsel of the Escrow Agent’s choosing.
 
(b) The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order. In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to any Purchaser, either Company or to any
other person, firm, company or entity by reason of such compliance.
 
6

--------------------------------------------------------------------------------


 
ARTICLE V
 
GENERAL MATTERS
 
5.1. Termination. This escrow shall terminate upon disbursement of the Escrowed
Payment in accordance with the terms of this Agreement or earlier upon the
agreement in writing of the Purchasers and the Companies or resignation of the
Escrow Agent in accordance with the terms hereof.
 
5.2. Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given one (1) day after being sent by telecopy (with copy delivered by overnight
courier, regular or certified mail):
 
(a) If to the Companies, to:
c/o True North Energy Corporation
1400 Woodloch Forest Drive
Suite 530
The Woodlands, Texas 773802
Fax: (823) 553-7244
Attention: Chief Executive Officer
   
With a copy to:
Gordon Arata McCollam Duplantis
& Eagan, LLP
2200 West Loop South, Suite 1050
Houston, Texas 77027
Fax: (713) 333-5501
Attention: J. Lanier Yeates
   
(b) If to the Purchasers, to:
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
Attention: Portfolio Services
Facsimile: 212-581-5037
   
(c) If to the Escrow Agent, to:
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Fax: (212) 407-4990
Attention: Scott J. Giordano, Esq.

 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
5.3. Interest. The Escrowed Payment shall not be held in an interest bearing
account nor will interest be payable in connection therewith.
 
5.4. Assignment; Binding Agreement. Neither this Agreement nor any right or
obligation hereunder shall be assignable by any party without the prior written
consent of the other parties hereto. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
 
7

--------------------------------------------------------------------------------


 
5.5. Invalidity. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties hereto
shall be enforceable to the fullest extent permitted by law.
 
5.6. Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same agreement. This Agreement may
be executed by facsimile transmission.
 
[Signatures appear on the following pages]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

       
COMPANIES:
     
TRUE NORTH ENERGY CORPORATION
 
   
   
  By:  
/s/ John I. Folnovic
 

--------------------------------------------------------------------------------

Name: John I. Folnovic
 
Title: President and Chief Executive Officer

       
ICF ENERGY CORPORATION
 
   
   
  By:  
/s/ John I. Folnovic 
 

--------------------------------------------------------------------------------

Name: John I. Folnovic
 
Title: President and Chief Executive Officer

       
PURCHASERS:
     
VALENS U.S. SPV I, LLC
       
By:
Valens Capital Management, LLC,
its investment manager
 
   
   
  By:    /s/ Eugene Grin  

--------------------------------------------------------------------------------

Name: Eugene Grin
 
Title: Authorized Signatory

       
VALENS OFFSHORE SPV II, CORP.
        By:  
Valens Capital Management, LLC,
its investment manager
 
   
   
  By:    /s/ Eugene Grin  

--------------------------------------------------------------------------------

Name: Eugene Grin
  Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

       
ESCROW AGENT:
     
LOEB & LOEB LLP
            By:     /s/ Scott J. Giordamo  

--------------------------------------------------------------------------------

Name: Scott J. Giordamo
 
Title: Partner

 

--------------------------------------------------------------------------------


 
SCHEDULE A TO FUNDS ESCROW AGREEMENT
 
PURCHASERS
 
PRINCIPAL NOTE AMOUNTS
VALENS U.S. SPV I, LLC
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
Fax: 212-581-5037
 
Term Note in an aggregate principal amount of $1,875,404
     
VALENS OFFSHORE SPV II, CORP.
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
Fax: 212-581-5037
 
Term Note in an aggregate principal amount of $1,874,596
TOTAL
 
$3,750,000

 
PURCHASERS
 
PURCHASER PAYMENTS
VALENS U.S. SPV I, LLC
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
Fax: 212-581-5037
 
Aggregate payments payable in connection with investment by Valens U.S. SPV I,
LLC ($46,886).
     
VALENS OFFSHORE SPV II, CORP.
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
Fax: 212-581-5037
 
Aggregate payments payable in connection with investment by Valens Offshore SPV
II, Corp. ($46,864)
TOTAL
 
$93,750

 
FUND MANAGER
 
VCM PAYMENT
VALENS CAPITAL MANAGEMENT, L.L.C.
335 Madison Avenue, 10th Floor
New York, New York 10017
Fax: 212-581-5037
 
Payment payable in connection with investment by Valens U.S. SPV I, LLC and
Valens Offshore SPV II, Corp. for each of which Valens Capital Management,
L.L.C. is the investment manager.
TOTAL
 
$71,250



 
